Citation Nr: 0009587	
Decision Date: 04/11/00    Archive Date: 04/20/00

DOCKET NO.  97-29 775	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to Dependents' Educational Assistance benefits 
under 38 United States Code, Chapter 35. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Associate Counsel



REMAND

The veteran had active military service from August 1971 to 
August 1985.  He died while on active duty in August 1985.  
This matter comes before the Board of Veterans' Appeals 
(Board) from an April 1996 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Muskogee, 
Oklahoma.

Briefly, on his VA Form 9 submitted in July 1997, the 
appellant requested a hearing before a traveling member of 
the Board, preferably at the regional office nearest to his 
residence; the record discloses that he currently resides in 
Yorba Linda, California.  There is no indication that the 
appellant was thereafter scheduled for a travel Board 
hearing.

Accordingly, this case is REMANDED to the RO for the 
following action:

The appellant should be scheduled 
for a Board hearing at the RO in Los 
Angeles, California.

Thereafter, the case should be returned to the Board for 
further appellate action, if otherwise in order.  No action 
is required of the appellant until he is otherwise notified 
by the RO.



		
	SHANE A. DURKIN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


